Exhibit 10.3

ECONOMIC VALUE ADDED BONUS PLAN

FOR

EXECUTIVE OFFICERS

AND

SENIOR MANAGERS

Effective February 27, 1995

As Amended August 24, 1999, August 21, 2001, October 23, 2001,

May 20, 2003, August 17, 2004, October 4, 2005, August 22, 2006,

August 24, 2007, October 7, 2008, July 4, 2011 and August 20, 2012



--------------------------------------------------------------------------------

ECONOMIC VALUE ADDED PLAN

FOR

EXECUTIVE OFFICERS

AND

SENIOR MANAGERS

TABLE OF CONTENTS

 

     Page  

I.       Plan Objectives

     1   

II.      Plan Administration

     1   

III.    Definitions

     1   

IV.    Eligibility

     5   

V.     Individual Participation Levels

     6   

VI.    Performance Factors

     6   

VII.   Change in Status During Plan Year

     9   

VIII.  Bonus Paid and Bonus Bank

     10   

IX.    Administrative Provisions

     13   

X.      Miscellaneous

     15   



--------------------------------------------------------------------------------

I. PLAN OBJECTIVES

 

  A. To promote the maximization of shareholder value over the long term by
providing incentive compensation to key employees of STRATTEC SECURITY
CORPORATION (the “Company”) in a form which is designed to financially reward
participants for an increase in the value of the Company.

 

  B. To provide competitive levels of compensation to enable the Company to
attract and retain people who are able to exert a significant impact on the
value of the Company to its shareholders.

 

  C. To encourage teamwork and cooperation in the achievement of Company goals.

 

II. PLAN ADMINISTRATION

The Compensation Committee of the Board of Directors (the “Compensation
Committee”) shall be responsible for the design, administration, and
interpretation of the Plan, subject to the Administrative Provisions contained
in Article IX.

 

III. DEFINITIONS

 

  A. “Accrued Bonus” means the bonus, which may be negative or positive, which
is calculated in the manner set forth in Section V.A.

 

  B. “Actual EVA” means the EVA as calculated for the relevant Plan Year.

 

  C. “Base Salary” means:

 

  (1) For Participants who are employed by the Company and STRATTEC POWER ACCESS
LLC, all wages paid in the Plan Year, excluding employment signing bonuses, EVA
bonus payments, reimbursement or other expense allowances, imputed income, value
of fringe benefits (cash and non-cash), moving reimbursements, welfare benefits
and special payments.

 

  (2)

For Participants who are employed by the STRATTEC de Mexico S.A. de C.V., , and
ADAC-STRATTEC de MEXICO, “Base Salary” includes regular salary, holidays and
vacations



--------------------------------------------------------------------------------

paid during the Plan Year. Base salary does not include overtime, profit
sharing, Christmas bonuses, vacation premiums, signing bonuses, EVA bonus
payments, reimbursements and other expense allowances, imputed income, the value
of fringe benefits (cash and non-cash), moving reimbursements and special
payments.

 

  D. “Capital” means the Company’s average monthly operating capital for the
Plan Year, calculated as follows:

 

       Current Assets

  + Bad Debt Reserve

  + LIFO Reserve

  - Future Income Tax Benefits

  - Current Noninterest-Bearing Liabilities

  + Property, Plant, Equipment, (Net)

  - Construction in Progress

  (+/-) Unusual Capital Items

 

  E. “Capital Charge” means the deemed opportunity cost of employing Capital in
the Company’s business, determined as follows:

Capital Charge = Capital x Cost of Capital

 

  F. “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and as interpreted by applicable regulations and rulings.

 

  G. “Company” means STRATTEC SECURITY CORPORATION. The Company’s Compensation
Committee may act on behalf of the Company with respect to this Plan.

 

  H. “Cost of Capital” means the weighted average of the cost of equity and the
after tax cost of debt for the relevant Plan Year. For Plan administration
purposes, it is assumed the Company’s capital structure will be 80% Equity and
20% Debt. The Cost of Capital will be initially set at 10% for fiscal year 2008
and reviewed by the Compensation Committee prior to each Plan Year thereafter,
consistent with the following methodology:

 

  (1) Cost of Equity = Risk Free Rate + (Business Risk Index x Average Equity
Risk Premium)

 

  (2) Debt Cost of Capital = Debt Yield x (1 - Tax Rate)

 

2



--------------------------------------------------------------------------------

  (3) The weighted average of the Cost of Equity and the Debt Cost of Capital is
determined by reference to the expected debt-to-capital ratio

where the Risk Free Rate is the average daily closing yield rate on 10 year U.S.
Treasury Notes for an appropriate period (determined by the Compensation
Committee from time to time) preceding the relevant Plan Year, the Business Risk
Index is determined by reference to an auto supply industry factor selected by
the Compensation Committee, the Average Equity Risk Premium is 6%, the Debt
Yield is the weighted average yield of all borrowing included in the Company’s
permanent capital, and the tax rate is the combination of the relevant corporate
Federal and state income tax rates.

 

  I. “Disabilities or Disabled” means that the Participant: (1) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months; or (2) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period not less than three months under an accident and health
plan covering employees of the Company.

 

  J. “Economic Value Added” or “EVA” means the NOPAT that remains after
subtracting the Capital Charge, expressed as follows:

EVA = NOPAT - Capital Charge

EVA may be positive or negative.

 

  K. “Effective Date” means February 27, 1995, the date as of which the Plan
first applies to the Company.

 

  L. “EVA Leverage Factor” means the adjustment factor reflecting deviation in
the use of capital employed as a percentage of capital employed. For purposes of
this Plan, the Company’s EVA Leverage Factor is determined to be 3% of the
monthly average net operating capital employed during the prior Plan year.

 

3



--------------------------------------------------------------------------------

For fiscal year 2008 (beginning July 2, 2007) the EVA Leverage Factor is set at
$3,316,000.

 

  M. “Leave of Absence” means that the Participant is on a sick leave, military
leave or other bona fide leave of absence (such as temporary employment by the
government) if the period of the leave does not exceed six months. If the leave
is longer, the Participant’s right to reemployment with the Company must be
provided by statute or contract. A Participant who is on a Leave of Absence has
not terminated employment.

 

  N. “NOPAT” means cash adjusted net operating profits after taxes for the Plan
Year, calculated as follows:

Net Sales

  - Cost of Goods Sold

  (+-) Change in LIFO Reserve

  - Engineering/Selling & Admin.

  (+-) Change in Bad Debt Reserve

  (+-) Other Income & Expense excluding Interest Expense

  (+-) Other Unusual Income or Expense Items (See Section VI.B.)

  (+-) Amortization of Unusual Income or Expense Items

 

  - Cash Adjusted Taxes on the Above (+/- change in deferred tax liability)

 

  O. “Participant” means individual who has satisfied the eligibility
requirements of the Plan as provided in Section IV.

 

  P. “Plan Year” means the one-year period coincident with the Company’s fiscal
year.

 

  Q. “Executive Officers” means those Participants designated as Executive
Officers by the Compensation Committee with respect to any Plan Year.

 

  R. “Senior Managers” means those Participants designated as Senior Managers by
the Compensation Committee with respect to any Plan Year.

 

  S. “Separation from Service” means the events which allow the Available
Balance (minus income and employment taxes) to be paid to an Executive Officer,
as specified in Article VIII(C)(8)(b).

 

4



--------------------------------------------------------------------------------

  T. “Target EVA” means the target level of EVA for the Plan Year, determined as
follows:

 

   =   

Prior Year     Prior Year

Target EVA + Actual EVA

   +    Expected

Current Plan

           

Year Target EVA

      2       Improvement

Expected Improvement will be approved by the Board of Directors annually, based
on increasing economic value in the context of the then current relevant
economic conditions.

For fiscal year 2008 (beginning July 2, 2007) the Target EVA is set at
$1,154,000.

 

IV. ELIGIBILITY

 

  A. Eligible Positions. In general, only Executive Officers and Senior Managers
selected by the Compensation Committee may be eligible for participation in the
Plan. However, actual participation will depend upon the contribution and impact
each eligible employee may have on the Company’s value to its shareholders, as
determined by the Compensation Committee.

 

  B. Nomination and Approval. Each Plan Year, the Chairman and President will
nominate eligible employees to participate in the Plan for the next Plan Year.
The Compensation Committee will have the final authority to select Plan
participants (the “Participants”) among the eligible employees nominated by the
Chairman and President. Continued participation in the Plan is contingent on
approval of the Compensation Committee.

 

  C. Employee Performance Requirement. Employees whose performance is rated
“Needs Improvement” on their annual performance review will not be eligible for
an EVA bonus applicable to the year covered by such performance review. However,
if the employee so rated is subject to a performance improvement plan, and
successfully meets the requirement of the plan in the time frame prescribed, the
employee’s EVA eligibility will be reinstated, and the EVA bonus will be paid
with the next regular payroll check following reinstatement.

 

5



--------------------------------------------------------------------------------

V. INDIVIDUAL PARTICIPATION LEVELS

 

  A. Calculation of Accrued Bonus. Each Participant’s Accrued Bonus will be
determined as a function of the Participant’s Base Salary, the Participant’s
Target Incentive Award (provided in paragraph V.B., below), Company Performance
Factor (provided in Section VI.A.) and the Individual Performance Factor
(provided in Section VI.C.) for the Plan Year. Each Participant’s Accrued Bonus
will be calculated as follows:

 

LOGO [g375441cm038.jpg]

 

B. Target Incentive Awards. The Target Incentive Awards will be determined
according to the following schedule:

 

Position

   Target Incentive Award
(% of Base Salary)

Chairman or President and CEO

   75%

President and COO

   65%

Executive Vice President

   50%

Senior Vice President

   45%

Vice President

   35%

Senior Managers as approved each year pursuant to section IV.B

   12%-20%

 

VI. PERFORMANCE FACTORS

 

  A. Company Performance Factor Calculation. For any Plan Year, the Company
Performance Factor will be calculated as follows:

Company Performance Factor = 1.00 + Actual EVA - Target EVA

                                                                            
         EVA Leverage Factor

 

  B.

Adjustments to Company Performance. When Company performance is based on
Economic Value Added or other quantifiable financial or accounting measure, it
may be necessary to exclude significant, unusual, unbudgeted or noncontrollable
gains or losses from actual financial results in order to measure performance
properly. The Compensation Committee will decide those items that

 

6



--------------------------------------------------------------------------------

shall be considered in adjusting actual results. For example, some types of
items that may be considered for exclusion are:

 

  (1) Any gains or losses which will be treated as extraordinary in
the Company’s financial statements.

 

  (2) Profits or losses of any entities acquired by the Company during the Plan
Year, assuming they were not included in the budget and/or the goal.

 

  (3) Material gains or losses not in the budget and/or the goal which are of a
nonrecurring nature and are not considered to be in the ordinary course of
business. Some of these would be as follows:

 

  (a) Gains or losses from the sale or disposal of real estate or property.

 

  (b) Gains resulting from insurance recoveries when such gains relate to claims
filed in prior years.

 

  (c) Losses resulting from natural catastrophes, when the cause of the
catastrophe is beyond the control of the Company and did not result from any
failure or negligence on the Company’s part.

 

  C. Individual Performance Factor Calculation. Determination of the Individual
Performance Factor will be the responsibility of the individual to whom the
participant reports. This determination will be subject to approval by the
Chairman and President (or the Compensation Committee with respect to the
Chairman and President) and shall conform with the process set forth below:

 

  (1)

Quantifiable Supporting Performance Factors. The Individual Performance Factor
of the Accrued Bonus calculation will be based on the accomplishment of
individual, financial and/or other goals (“Supporting Performance Factors”).
Whenever possible, individual performance will be evaluated according to
quantifiable benchmarks of success. These Supporting Performance Factors will be
enumerated from 0 to 2.0 based on the levels of achievement for each goal per
the schedule in VI C.(2). Provided, however, that if the quantifiable Supporting
Performance Factor is based on the Company Performance

 

7



--------------------------------------------------------------------------------

Factor as set forth in Section VI.A., then the Supporting Performance Factor may
be unlimited.

 

  (2) Non-Quantifiable Supporting Performance Factors. When performance cannot
be measured according to a quantifiable monitoring system, an assessment of the
Participant’s overall performance may be made based on a non-quantifiable
Supporting Performance Factor (or Factors). The individual to whom the
Participant reports (or the Compensation Committee with respect to the Chairman)
will evaluate the Participant’s performance based on behavioral attributes and
overall performance and this evaluation will determine the
Participant’s Supporting Performance Factor (or Factors) according to the
following schedule:

 

Non Quantifiable
Supporting
Performance Rating

   Supporting
Performance Factor   

Quantifiable
Supporting
Performance Rating

Significantly Exceeds Requirements

   1.8-2.0    Significantly Exceeds Goal

Exceeds Requirements

   1.4-1.7    Exceeds Goal

Meets Requirements

   .7-1.3    Meets Goal

Marginally meets Requirements

   .3-.6    Goal Not Met, but Significant Progress Made

Needs Improvements

   0-.2    Goal Not Met

 

  (3) Aggregate Individual Performance Factor. The Individual Performance Factor
to be used in the calculation of the Accrued Bonus shall be equal to the sum of
the quantifiable and/or non-quantifiable Supporting Performance Factor(s),
divided by two as follows:

 

      Quantifiable       Non-Quantifiable       Supporting    +    Supporting
Individual       Performance       Performance Performance    =    Factor     
   Factor Factor          2   

Notwithstanding the foregoing, the individual to whom the Participant reports
(with the approval of the Chairman and President or the Compensation Committee
with respect to the Chairman and President), shall have the authority to weight
the Supporting Performance Factors, according to relative importance. The
weighting of each Supporting Performance Factor shall be expressed as a
percentage, and the sum of the

 

8



--------------------------------------------------------------------------------

percentages applied to all of the Supporting Performance Factors shall be 100%.
The Individual Performance Factor, if weighted factors are used, will then be
equal to the weighted average of such Supporting Performance Factors.

 

VII. CHANGE IN STATUS DURING THE PLAN YEAR

 

  A. New Hires and Promotions. A newly hired employee or an employee promoted
during the Plan Year to a position qualifying for participation (or leaving the
participating class) may accrue (subject to discretion of the Compensation
Committee) a pro rata Accrued Bonus based on Base Salary received.

 

  B. Discharge. An employee discharged during the Plan Year shall not be
eligible for an Accrued Bonus, even though his or her service arrangement or
contract extends past year-end, unless the Compensation Committee determines
that the conditions of the termination indicate that a prorated Accrued Bonus is
appropriate. The Compensation Committee shall have full and final authority in
making such a determination.

 

  C. Resignation. An employee who resigns during the Plan Year to
accept employment elsewhere (including self-employment) will not be eligible for
an Accrued Bonus, unless the Compensation Committee determines that the
conditions of the termination indicate that a prorated Bonus is appropriate. The
Compensation Committee shall have full and final authority in making such a
determination.

 

  D. Death, Disability and Retirement. If a Participant’s employment is
terminated during a Plan Year by reason of death, Disability, or normal or early
retirement under the Company’s retirement plan, a tentative Accrued Bonus will
be calculated as if the Participant had remained employed as of the end of the
Plan Year. The final Accrued Bonus will be calculated based upon the Base Salary
received.

Each employee may name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under this Plan is to be paid
in case of the employee’s death.

Each such designation shall revoke all prior designations by the employee, shall
be in the form prescribed by the Compensation Committee, and shall be effective
only when filed by the employee

 

9



--------------------------------------------------------------------------------

in writing with the Compensation Committee during his or her lifetime.

In the absence of any such designation, benefits remaining unpaid at the
employee’s death shall be paid to the employee’s estate.

 

  E. Leave of Absence. An employee whose status as an active employee is changed
during a Plan Year as a result of a Leave of Absence may, at the discretion of
the Compensation Committee, be eligible for a pro rata Accrued Bonus determined
in the same way as in paragraph D of this Section.

 

  F. Needs Improvement Status. Associates whose performance has been rated Needs
Improvement on their annual performance review will not be eligible for an EVA
bonus until such time as their performance is at an acceptable level. If the
associate’s performance returns to an acceptable level, the EVA bonus that was
withheld will be paid with the next available pay period.

 

VIII. BONUS PAID AND BONUS BANK

The Accrued Bonus will be either paid to the Participant, or a portion credited
to or charged against a Bonus Bank as provided in this Article.

 

  A. Participants Who Are Not Executives Officers. All positive Accrued Bonuses
of Participants who are not Executive Officers for the Plan Year shall be paid
in full, less amounts required by law to be withheld for income and employment
tax purposes, not later than December 31 following the end of the Plan Year in
which the Accrued Bonus was earned. Participants who are not Executive Officers
shall not have any portion of their Accrued Bonuses banked.

 

  B. Participants Who Are Executive Officers. The Total Bonus Payout to
Participants who are Executive Officers for the Plan Year shall be as follows:

Total Bonus Payout = [Accrued Bonus - Extraordinary Bonus Accrual] + Bank Payout

The Total Bonus Payout for each Plan Year, less amounts required by law to be
withheld for income tax and employment tax purposes, shall be paid not later
than December 31 following the end of the Plan Year in which the Accrued Bonus
was earned.

 

10



--------------------------------------------------------------------------------

  C. Establishment of a Bonus Bank. To encourage a long term commitment to the
enhancement of shareholder value by Executive Officers, “Extraordinary Bonus
Accruals” shall be credited to an “at risk” deferred account (“Bonus Bank”) for
each such Participant, and all negative Accrued Bonuses shall be charged against
the Bonus Bank, as determined in accordance with the following:

 

  1. “Bonus Bank” means, with respect to each Executive Officer, a bookkeeping
record of an account to which Extraordinary Bonus Accruals or positive Accrued
Bonuses are credited, and negative Accrued Bonuses debited as the case may be,
for each Plan Year, and from which bonus payments to such Executive Officers are
debited.

 

  2. “Bank Balance” means, with respect to each Executive Officer, a bookkeeping
record of the net balance of the amounts credited to and debited against such
Executive Officer’s Bonus Bank. The Bank Balance shall initially be equal to
zero and can never be less than zero.

 

  3. “Extraordinary Bonus Accrual” shall mean the amount of the Accrued Bonus
for any year that exceeds 1.25 times the portion of the Executive Officer’s Base
Salary which is represented by the Target Incentive Award.

 

  4. Annual Allocation. Each Executive Officer’s Extraordinary Bonus Accrual,
positive Accrued Bonus or negative Accrued Bonus is credited or debited to the
Bonus Bank maintained for that Executive Officer. Such Annual Allocation will
occur as soon as administratively feasible after the end of each Plan Year.

 

  5. “Available Balance” means the Bank Balance at the point in time immediately
after the Annual Allocation has been made.

 

  6. “Payout Percentage” means the percentage of the Available Balance that may
be paid out in cash to the Participant. The Payout Percentage will equal 33%.

 

  7. “Bank Payout” means the amount of the Available Balance that may be paid
out in cash to the Executive Officer for each Plan Year. The Bank Payout is
calculated as follows:

 

11



--------------------------------------------------------------------------------

Bank Payout = Available Balance x Payout Percentage

The Bank Payout is subtracted from the Bank Balance.

 

  8. Treatment of Available Balance Upon Termination.

 

  (a) Resignation or Termination With Cause. Executive Officers leaving
voluntarily to accept employment elsewhere (including self-employment) or who
are terminated with cause will forfeit their Available Balance.

 

  (b) Retirement, Death, Disability or Termination Without Cause. In the event
of an Executive Officer’s normal or early retirement under the STRATTEC SECURITY
CORPORATION Retirement Plan, death, Disability, or termination without cause
(“Separation from Service”), the Available Balance, less amounts required by law
to be withheld for income tax and employment tax purposes shall be paid to the
Executive Officer. The Plan will pay the amount as a lump sum. If the Executive
Officer’s Separation from Service occurs before March 15 of the Plan Year, the
lump sum shall be paid the following September 15. If the Executive Officer’s
Separation from Service occurs on or after March 15 of the Plan Year, the lump
sum shall be paid on the date which is six months after the date of the
Participant’s Separation from Service.

 

  (c) For purposes of this Plan “cause” shall mean:

 

  (i) The willful and continued failure of a Participant to perform
substantially the Participant’s duties with the Company or one of its affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Participant by the Board or the Chief Executive Officer of the Company which
specifically identifies the manner in which the Board or Chief Executive Officer
believes that the Participant has not substantially performed the Participant’s
duties, or

 

12



--------------------------------------------------------------------------------

  (ii) The willful engaging by the Participant in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.

For purposes of this provision, no act or failure to act, on the part of the
Participant, shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by
the Participant in good faith and in the best interests of the Company. The
cessation of employment of the Participant shall not be deemed to be for cause
unless and until there shall have been delivered to the Participant a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Board at a meeting of the Board called and held
for such purpose (after reasonable notice is provided to the Participant and the
Participant is given an opportunity, together with counsel, to be heard before
the Board), finding that, in the good faith opinion of the Board, the
Participant is guilty of the conduct described in subparagraph (i) or
(ii) above, and specifying the particulars thereof in detail.

 

IX. ADMINISTRATIVE PROVISIONS

 

  A.

Amendments. Subject to Code section 409A which applies to payments which are
deferred compensation under this Plan, the Compensation Committee or full Board
of Directors of the Company shall have the right to amend or restate the Plan at
any time from

 

13



--------------------------------------------------------------------------------

time to time. The Company reserves the right to suspend or terminate the Plan at
any time. No such modification, amendment, suspension, or termination may,
without the consent of any affected participants (or beneficiaries of such
participants in the event of death), reduce the rights of any such participants
(or beneficiaries, as applicable) to a payment or distribution already earned
under Plan terms in effect prior to such change. The provisions of the Plan as
in effect at the time of a Participant’s termination of employment shall control
as to that Participant, unless otherwise specified in the Plan.

 

  B. Authority to Act. The Compensation Committee or full Board of Directors may
act on behalf of the Company for purposes of the Plan.

 

  C. Interpretation of Plan. Any decision of the Compensation Committee with
respect to any issues concerning individuals selected for awards, the amounts,
terms, form and time of payment of awards, and interpretation of any Plan
guideline, definition, or requirement shall be final and binding.

The Compensation Committee may determine that a Participant is Disabled if the
Participant is determined to be totally disabled by the Social Security
Administration. The Compensation Committee may also determine that the
Participant is Disabled in accordance with a disability insurance program,
provided that the definition of disability applied under that program complies
with the definition of Disability provided under this Plan.

 

  D. Effect of Award on Other Employee Benefits. By acceptance of a bonus award,
each recipient agrees that such award is special additional compensation and
that it will not affect any employee benefit, e.g., life insurance, etc., in
which the recipient participates, except as provided in paragraph D. below.

 

  E. Retirement Programs. Awards made under this Plan shall be included in the
employee’s compensation for purposes of the STRATTEC SECURITY CORPORATION
Retirement Plan and STRATTEC SECURITY CORPORATION Employee Savings Investment
Plan.

 

  F.

Right to Continued Employment; Additional Awards. The receipt of a bonus award
shall not give the recipient any right to continued employment, and the right
and power to dismiss any employee is

 

14



--------------------------------------------------------------------------------

  specifically reserved to the Company. In addition, the receipt of a bonus
award with respect to any Plan Year shall not entitle the recipient to an award
with respect to any subsequent Plan Year.

 

X. MISCELLANEOUS

 

  A. Indemnification. The Compensation Committee shall not be liable for, and
shall be indemnified and held harmless by the Company from any loss, cost,
liability, or expense that may be imposed upon or reasonably incurred in
connection with any claim, action, suit, or proceeding to which the Compensation
Committee may be a party by reason of any action taken or failure to act under
this Plan. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such person(s) may be entitled under
the Company’s Certificate of Incorporation of By-Laws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify such person(s) or
hold such person(s) harmless.

 

  B. Expenses of the Plan. The expenses of administering this Plan shall
be borne by the Company.

 

  C. Withholding Taxes. The Company shall have the right to deduct from all
payments under this Plan any Federal or state taxes required by law to be
withheld with respect to such payments.

 

  D. Governing Law. This Plan is subject to federal law, including the
requirements of Code section 409A, the proposed regulations for Code
section 409A and other guidance provided by the Internal Revenue Service. For
purposes of state law, the Plan shall be construed under the laws of the State
of Wisconsin.

 

  E.

Severability. This Plan has been amended in pursuant to proposed regulations
issued by the Internal Revenue Service and is intended to be in good faith
compliance with the requirements under Code section 409A. To the extent that the
Compensation Committee determines that additional information or interpretation
of the rules, final regulations or other guidance provided by the Internal
Revenue Service require amendments to the Plan to comply with Code section 409A,
the Compensation Committee shall amend the Plan accordingly. Any provision of
this Plan prohibited by law shall be ineffective to the extent of any such
prohibition, without invalidating the remaining provisions. The illegal or
invalid provisions shall be

 

15



--------------------------------------------------------------------------------

  fully severable and this Plan shall be construed and enforced as if the
illegal or invalid provisions had never been included in this Plan.

 

16